DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 June 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 17 June 2021.  As directed by the amendment: no claims have been amended; claims 1-24 have been cancelled; and claims 25-40 have been added. Thus, claims 25-40 are presently pending in this application. 
Claim Objections
Claims 25, 28-29, 35, and 36-37 are objected to because of the following informalities:  
In claim 25, line 6, “depression” should be “impression
In claims 28 and 29, line 1 respectively, “The information bearing apparatus” should be “The information bearing apparatus of claim 25”
In claim 35, line 3, “meets curved internal surface” should be “meets a curved internal surface”
In claim 36 and 37, line 1 respectively, “The information bearing element” should be “The information bearing element of claim 33”
Appropriate correction is required.
Claim Rejections - 35 USC § 102 / 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28-33, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magalich et al (US 2011/0288503).
Regarding claim 25, Magalich discloses:
Information bearing apparatus (30c; Fig. 5C) adapted to be embedded in a septum (20c – region 20c acts as a partition between the region 30c and the reservoir of the implantable pump and therefore ) having an impression (¶0088 – “the void which will provide for the formation of indicia does not pass all the way through region 20c, but rather is capped with bottom region 27c” – the void in septum layer 20c that is formed with bottom 27c is an impression) of a given configuration (¶0048 – the indicia are in the form of “a number, letter, bar code, RFID, trademark, symbol, target and/or combination thereof”) for receiving the apparatus (Fig. 5C), comprising: an insert (36c) fully cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert (36c) is solidified and hardened into a solid one piece radiopaque element that has the given configuration (¶0097, 0044, 0054 – the insert, which includes the indicia indicated in Magalich, is molded, where the term “molding” is defined as “to cure a liquid in a mold,” and is therefore made from a liquid radiopaque material. In addition, the indicia is described as being made using a negative mold to form part of the shape that is fitted with the other layers of the indicia (interpreted as the septum), which in combination provide a solid one piece (one of the letters is one piece) radiopaque element that is cured from a liquid radiopaque material injected in a given configuration (either the “C” shape or the “T” shape)) and is adapted to be fittingly mounted to the depression of the septum (20c) (¶0088 – the material of the interpreted insert 36c is flowed into the impression/depression of the interpreted septum 20c and the interpreted insert 36c is therefore fully capable of being formed to fittingly mount the interpreted septum 20c) to provide an information bearing indicia (¶0048) viewable under radiographic imaging (¶0062 – the radiopaque material is visible via radio imaging). 
Examiner notes that the limitation “fully cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert is solidified and hardened into a solid one piece radiopaque element that has the given configuration” (emphasis added) is being interpreted as a product-by-process limitation which requires the product of a “solid one piece radiopaque element that has the given configuration” made from the process of curing a liquid radiopaque material in a mold. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference. See MPEP 2113. As such, the limitations of the specifics of the mold used to make the insert are being treated as functional limitations. Only structure of the (¶0097), meaning that the interpreted insert of the prior art is also fully capable of being made using a process as disclosed by the claims.
Regarding claim 28, Magalich discloses:
The information bearing apparatus, wherein the given configuration of the insert (36c) is representative of a symbol (¶0048 – the indicia can be in the shape of a “symbol”).  
Regarding claim 29, Magalich discloses:
The information bearing apparatus, wherein the given configuration of the insert (36c) is representative of a non-alphanumeric character (¶0048 – the indicia can be in the shape of a “bar code, RFID, trademark, symbol, target and/or combination thereof,” which are distinct from a number or letter and therefore are representative of a non-alphanumeric character).  
Regarding claim 30, Magalich discloses:
The information bearing apparatus of claim 25, wherein the insert (36c) is formed to integrally hang downwardly from a top layer (30c) that form fits over top of the septum (20c) (Fig. 5C).  
Regarding claim 31, Magalich discloses:
The information bearing apparatus of claim 25, wherein the radiopaque material comprises barium sulfate (BaSO4) (¶0074, 0082 – the radiopaque material comprises an additive of barium sulfate).  
Regarding claim 32, Magalich discloses the information bearing apparatus of claim 25 but is silent regarding the mold having “a plurality of cavities each having the given configuration to receive the liquid radiopaque material” or the insert being “one of a batch of inserts cured from the mold.” However, the details of the mold are not being interpreted as being part of the claim because the heading of the device is for an information bearing apparatus that further includes an insert, where the insert is interpreted as being a product-by-process “solid one piece radiopaque element that has the given configuration” as described in the rejection of claim 1. Magalich discloses that the insert (28d) can be made from a “negative mold” or a “mold or mold half” (¶0097), which would provide a mold having a “plurality of cavities.” In addition, the insert is part of a septum that can be manufactured for “ports having (¶0098), where such an insert is one of a batch of two or more inserts and therefore is “one of a batch of inserts cured from the mold.”
Regarding claim 33, Magalich discloses:
An information bearing element (30c; Fig. 5C) adapted to be used in a port (200; Fig. 9; ¶0084 – “the septum is in combination with an access port housing” where “septum 100 housing 201 collectively making up port 200”), comprising: an insert (36c) adapted to be fittingly mounted to an impression (¶0088 – “the void which will provide for the formation of indicia does not pass all the way through region 20c, but rather is capped with bottom region 27c” – the void in septum layer 20c that is formed with bottom 27c is an impression) of a given configuration (¶0048 – the indicia are in the form of “a number, letter, bar code, RFID, trademark, symbol, target and/or combination thereof”) at an upper portion (27c) of a septum (20c – region 20c acts as a partition between the region 30c and the reservoir of the implantable pump and therefore can be interpreted as a “septum”) of the port (200), the insert (36c) having been cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert is a solid one piece radiopaque element that has the given configuration (¶0097, 0044, 0054 – the insert, which includes the indicia indicated in Magalich, is molded, where the term “molding” is defined as “to cure a liquid in a mold,” and is therefore made from a liquid radiopaque material. In addition, the indicia is described as being made using a negative mold to form part of the shape that is fitted with the other layers of the indicia (interpreted as the septum), which in combination provide a solid one piece (one of the letters is one piece) radiopaque element that is cured from a liquid radiopaque material injected in a given configuration (either the “C” shape or the “T” shape)) to provide an information bearing indicia (¶0048 – the indicia are in the form of “a number, letter, bar code, RFID, trademark, symbol, target and/or combination thereof”) viewable under radiographic imaging (¶0062 – the radiopaque material is visible via radio imaging).  
Examiner notes that the limitation “cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert is solidified and hardened into a solid one piece radiopaque element that has the given configuration” (emphasis added) is being interpreted as a product-by-process limitation which requires the product of a “solid one piece radiopaque element that has the given configuration” made from the process of curing a liquid radiopaque material in a mold. As (¶0097), meaning that the interpreted insert of the prior art is also fully capable of being made using a process as disclosed by the claims.
Regarding claim 36, Magalich discloses:
The information bearing element, wherein the given configuration of the insert (36c) is representative of a symbol (¶0048 – the indicia can be in the shape of a “symbol”).  
Regarding claim 37, Magalich discloses:
The information bearing element, wherein the given configuration of the insert (36c) is representative of a non-alphanumeric character (¶0048 – the indicia can be in the shape of a “bar code, RFID, trademark, symbol, target and/or combination thereof,” which are distinct from a number or letter).  
Regarding claim 38, Magalich discloses:
The information bearing element of claim 33, wherein the insert (36c) is formed to integrally hang downwardly from a top layer (30c) that form fits over top of the septum (20c) (Fig. 5C).  
Regarding claim 39, Magalich discloses:
The information bearing element of claim 33, wherein the radiopaque material comprises barium sulfate (BaSO4) (¶0074, 0082 – the radiopaque material comprises an additive of barium sulfate).  
Regarding claim 40, Magalich discloses the information bearing element of claim 33 but is silent regarding the mold having “a plurality of cavities each having the given configuration to receive the liquid radiopaque material” or the insert being “one of a batch of inserts cured from the mold.” However, the details of the mold are not being interpreted as being part of the claim because the heading of the device is for an information bearing apparatus that further includes an insert, where the insert is interpreted as being a product-by-process “solid one piece radiopaque element that has the given configuration” as claim 1. Magalich discloses that the insert (28d) can be made from a “negative mold” or a “mold or mold half” (¶0097), which would provide a mold having a “plurality of cavities.” In addition, the insert is part of a septum that can be manufactured for “ports having two or more septums” (¶0098), where such an insert is one of a batch of two or more inserts and therefore is “one of a batch of inserts cured from the mold.”
Claims 25, 27, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beling et al (US 2011/0092921).
Regarding claim 25, Beling discloses:
Information bearing apparatus (28d, 28b; Fig. 3) adapted to be embedded in a septum (28a) having an impression (28d’, 28d’’) of a given configuration for receiving the apparatus (¶0020-0021 – the channels 28d’, 28d’’ are filled with a radiopaque material and then covered with a cover layer 28b to form an insert 28d as part of the information bearing apparatus), comprising: an insert (¶0020; 28d – the impression, in this interpretation the channel 28d’, is filled with radiopaque material that is and therefore forms an insert, where the insert will be hereinafter referred to as the element 28d to distinguish the fillable channel from the filled impression/insert 28d) is a solid one piece radiopaque element (¶0022 – the fully formed septum of the port “is an integral one-piece unitary component” that includes all of the layers of the device as shown in Fig. 3 and is a solid structure, indicating that the insert is also a solid element; the insert 28d can be considered a solid one piece radiopaque element that is part of this solid assembly 28) that has the given configuration (Fig. 3 – each insert 28d is a one piece radiopaque element in the form of a letter “C” or “T”) and is adapted to be fittingly mounted to the depression (28d’, 28d’’) of the septum (28a) (¶0020 – the insert 28d is formed by filling depression channels 28d’, 28d’’ with radiopaque material so is fully capable of being fittingly mounted to the depression) to provide an information bearing indicia viewable under radiographic imaging (¶0020 – “impression 28d may be viewed under radiographic imaging such as x-ray or computer tomography”). 
Beling discloses all of the elements of the claim but is silent regarding the insert being “fully cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert is solidified and hardened into a solid one piece radiopaque element that has the given configuration.” Examiner notes that this limitation is being interpreted as a product-by-process limitation which requires the product of a “solid one piece radiopaque element that has the given configuration” made from the process of curing a liquid radiopaque material in a mold. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference. See MPEP 2113. As such, the limitations of the specifics of the mold used to make the insert are being treated as functional limitations. Only structure of the information bearing apparatus or the insert are being considered positively claimed. 
Regarding claim 27, Beling discloses:
The information bearing apparatus of claim 25, wherein the insert (28d) comprises a flat top (Fig. 4C – part of surface 28c that extends over channels 28d’, 28d’’, which when filled to form insert 28d is flush with the surface of septum 28a) and an outwardly curved under surface (Fig. 4A – the channel 28d’ is the shape of a “C” and the insert is molded into the depression and therefore has an outwardly curved surface on the bottom of the insert 28d, interpreted as the under surface, as further demonstrated in Image 1 below) so that the top of the insert (28d) is flush with top surface (28c) of the septum and the curved under surface of the insert meets curved internal surface of the impression Fig. 4A – the channel 28d’ is the shape of a “C”) when the insert (28d) is mounted into the impression (¶0020 – the insert 28d is formed by filling depression channels 28d’, 28d’’ with radiopaque material so is fully capable of being fittingly mounted to the depression).  
Regarding claim 33, Beling discloses:
An information bearing element (28d; Fig. 3) adapted to be used in a port (22; Fig. 2), comprising: an insert (¶0020; 28d – the impression, in this interpretation the channel 28d’, is filled with radiopaque material that is and therefore forms an insert, where the insert will be hereinafter referred to as the element 28d to distinguish the fillable channel from the filled impression/insert 28d) adapted to be fittingly mounted to an impression (28d’, 28d’’) of a given configuration (¶0020 – the insert 28d is formed by filling depression channels 28d’, 28d’’ with radiopaque material so is fully capable of being fittingly mounted to the depression) at an upper portion (28c) of a septum (28a) of the port (200), the insert (28d) is a solid one piece radiopaque element (¶0022 – the fully formed septum of the port “is an integral one-Fig. 3 and is a solid structure, indicating that the insert is also a solid element; the insert 28d can be considered a solid one piece radiopaque element that is part of this solid assembly 28) that has the given configuration (Fig. 3 – each insert 28d is a one piece radiopaque element in the form of a letter “C” or “T”) to provide an information bearing indicia (¶0019 - mark or marking 28d configured as an identification indicia to convey information to a user) viewable under radiographic imaging (¶0020 – “viewable under radiographic imaging”).  
Beling discloses all of the elements of the claim but is silent regarding the insert being “cured from a liquid radiopaque material injected into a mold having a cavity that has the given configuration such that the insert is solidified and hardened into a solid one piece radiopaque element that has the given configuration.” Examiner notes that this limitation is being interpreted as a product-by-process limitation which requires the product of a “solid one piece radiopaque element that has the given configuration” made from the process of curing a liquid radiopaque material in a mold. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference. See MPEP 2113. As such, the limitations of the specifics of the mold used to make the insert are being treated as functional limitations. Only structure of the information bearing apparatus or the insert are being considered positively claimed. 
Regarding claim 35, Beling discloses:
The information bearing element of claim 33, wherein the insert (28d) comprises a flat top (Fig. 4C – part of surface 28c that extends over channels 28d’, 28d’’, which when filled to form insert 28d is flush with the surface of septum 28a) and an outwardly curved under surface (Fig. 4A – the channel 28d’ is the shape of a “C” and the insert is molded into the depression and therefore has an outwardly curved surface on the bottom of the insert 28d, interpreted as the under surface, as further demonstrated in Image 1 below) so that the top of the insert (28d) is flush with top surface (28c) of the septum and the curved under surface of the insert meets curved internal surface of the impression Fig. 4A – the channel 28d’ is the shape of a “C”) when the insert (28d) is mounted into the impression (¶0020 – the insert 28d 28d’, 28d’’ with radiopaque material so is fully capable of being fittingly mounted to the depression).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Magalich in view of Evans et al (US 2009/0156928).
claim 26, Magalich discloses the information bearing apparatus of claim 25 but is silent regarding the insert comprising “a conjoint "C" and "T."” However, Evans teaches an implantable port (10; Fig. 15), thus being in the same field of endeavor, with a radiopaque indicator (2200) that comprises a conjoint “C” and “T” (2214B). Evans further teaches that such an indicator “can define a variety of shapes, figures, symbols, or other indicia to convey information regarding a characteristic of the port” (¶0056). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shape of the information indicator of Magalich to incorporate the shape of a conjoint “C” and “T” as taught by Evans as such a modification is the result of a simple substitution of one known element (the conjoint “C” and “T” shape of Evans) for another known element (the separate “C” and “T” shape of Magalich) in order to obtain predictable results (conveying information regarding a characteristic of the port to a user under radio imaging).
Regarding claim 34, Magalich discloses the information bearing element of claim 33 but is silent regarding the insert comprising “a conjoint "C" and "T."” However, Evans teaches an implantable port (10; Fig. 15), thus being in the same field of endeavor, with a radiopaque indicator (2200) that comprises a conjoint “C” and “T” (2214B). Evans further teaches that such an indicator “can define a variety of shapes, figures, symbols, or other indicia to convey information regarding a characteristic of the port” (¶0056). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shape of the information indicator of Magalich to incorporate the shape of a conjoint “C” and “T” as taught by Evans as such a modification is the result of a simple substitution of one known element (the conjoint “C” and “T” shape of Evans) for another known element (the separate “C” and “T” shape of Magalich) in order to obtain predictable results (conveying information regarding a characteristic of the port to a user under radio imaging).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783